Citation Nr: 0325538	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a 
cervical spine disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been 
submitted to reopen a claim for service connection 
for a psychiatric disability, other than post-
traumatic stress disorder.

5.  Entitlement to a compensable evaluation for status post 
head trauma with residual laceration scar and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to June 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from April 1998 and January 2000 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran testified at a hearing 
before a local VA hearing officer in July 2001.  He also 
testified at a hearing before the undersigned Acting Veterans 
Law Judge at the RO in November 2002.  Transcripts of these 
hearings have been associated with the record.  Also, in the 
course of his November 2002 hearing, the veteran withdrew the 
issue concerning whether new and material evidence had been 
submitted to reopen a claim for service connection for an 
inguinal hernia.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  In January and 
September 2001, via supplemental statement(s) of the case 
(SSOC), the RO provided the veteran what appears to be 
adequate notice of the VCAA as it pertains to his claims.

Information of record from the Social Security Administration 
(SSA) shows that the veteran is receiving SSA disability 
benefits.  The RO has not obtained the medical records which 
were the basis for the award of such benefits.  Those records 
may contain information pertinent to the veteran's claims, 
and VA is obliged to obtain them.  The importance of 
obtaining these records is clear.  See Waddell v. Brown, 5 
Vet. App. 454 (1993); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The record before the Board includes a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions do not 
support such a finding.

The veteran has cited several stressors in service.  As 
stated by the Court, a medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
Based on the veteran's testimony, the Board finds that all 
but one of the veteran's stressors can be confirmed.  Of 
record is a July 2001 letter from a VA psychiatrist.  In 
pointing out that the veteran incurred a traumatic injury to 
his head [which is shown to have been service-connected] 
while performing basic training, the physician opined that 
the veteran suffered from PTSD secondary to this head trauma.  
In light of the Court's recent decision in Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002), the Board finds that 
one stressor has been confirmed:  A head trauma during basic 
training.  The Board finds that other stressors cited by the 
veteran neither are confirmed nor can be confirmed by the VA.  
Based on the veteran's testimony, the Board has no method of 
confirming these stressors.  As a result, they cannot form 
the basis to grant this claim. 

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Zarycki, 6 Vet. App. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

In light of Zarycki and West, there is insufficient evidence 
to support a finding that the veteran suffers from PTSD 
related to the verified stressor.  It does not appear that 
the VA physician who supplied the July 2001 letter had an 
opportunity to review the veteran's claims folders.  As such, 
the veteran should be afforded a VA psychiatric examination 
so that an opinion may be supplied concerning whether or not 
there is in fact a secondary relationship between the 
veteran's diagnosed PTSD and his service-connected head 
trauma residuals.  Also, in the course of this psychiatric 
examination, the examiner should also be instructed to supply 
an opinion as to whether the veteran currently has a 
psychiatric disability (other than PTSD) related to his 
period of service.  

The Board also observes that it does not appear that the 
veteran has been afforded a VA general medical examination 
for many years.  The Board believes, accordingly, that the 
veteran should be afforded such an examination, to include an 
opinion regarding the etiology of his currently claimed low 
back and cervical spine disabilities.  See 38 C.F.R. § 3.326.  
In the course of this examination the examiner should also 
provide an updated opinion as to the severity of the service-
connected status post head trauma with residual laceration 
scar and headaches.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.

2.  A VA general medical examination 
should be performed in order to determine 
the nature and severity of the status 
post head trauma with residual laceration 
scar and headaches and the etiology of 
any low back and/or cervical spine 
disorder.  All tests indicated, to 
include X-rays, are to be conducted at 
this time.  If a diagnosis of a low back 
and/or cervical spine disorder is made, 
it is requested that the examiner render 
an opinion as to whether it is as least 
likely as not that the disorder(s) is/are 
related to service from July 1971 to June 
1974.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.  A complete 
rational for any opinion expressed should 
be included in the examination report.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
ascertaining whether the veteran suffers 
from PTSD and, if so, whether it is 
related the one confirmed inservice 
stressor.  Send the claims folder to the 
examiner(s) for review.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should provide explicit responses to the 
following questions:

(a) Does the veteran have PTSD?
(b) If so, is the veteran's PTSD related to 
the following verified stressor during his 
service:  A head trauma during basic training.  
(c) If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested that 
the examiner render an opinion as to whether 
it is as least likely as not that the 
disorder(s) is related to service.  
The examiner(s) should provide a 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.  
If a diagnosis of PTSD is appropriate, 
the examiner(s) should comment upon the 
link between the head trauma during basic 
training and the current symptoms.  If 
possible, the examiner(s) should indicate 
reasons for agreeing or disagreeing with 
the report of July 2001.    

4.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims in light of all additional 
evidence received.  If any or all claims 
remain denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
full development of his claims in compliance with the VCAA.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




